HOUGH, J.
That the deposit made in this state resulted in constituting the superintendent of insurance the trustee of the fund for the benefit of policyholders within the United States cannot be doubted under the clear interpretation of the Ohio law. What the Legislature did not do was to fully set up the machinery by which this company, and others similarly situated, might finally and fully wind up their trust relationship at the time of or subsequent to the time that the business relationship terminated. From a practical standpoint, it would seem feasible to permit the transfer of the trust fund from the trustee in Ohio to the general trustee in California, as prayed for. Under the familiar law of trusts, the liability of the trustee may not be terminated by his voluntary act alone. The cestui que trusts are interested, and certainly, without their consent, it is not within the power of the trustee to surrender his trust and absolve himself from liability without that consent. The Legislature may have and probably did overlook the feature that we have here, that is, the method of terminating the trust relationship. At all events, that body failed to do so, and it is not within the province of a court of equity to supply machinery or read into the law something that the court may believe the Legislature should have provided for, or intended to provide for, when to supply that intention there would be no direct relationship to any consistent interpretation of the actual language used by the Legislature.
The prayer of the bill of complaint must be denied, and the case dismissed at the cost to the plaintiff.